Exhibit 10.1

EXCLUSIVE CONSULTANCY AGREEMENT

 

1. THE PARTIES

This Agreement is made effective June 19, 2013 by and between Ceres, Inc., a
Delaware corporation with principal offices at 1535 Rancho Conejo Blvd, Thousand
Oaks, CA 91320, hereinafter “Ceres,” and Robert B. Goldberg, Ph.D., an
individual, 21907 Canon Dr., Topanga, CA 90290, hereinafter “Consultant.”

THE PARTIES HERETO CONVENANT AND AGREE AS FOLLOWS:

 

2. CONSULTANCY SERVICES

 

  2.1 Consultant agrees to render consultancy services to Ceres in the following
field: plants, agriculture, genomics, agricultural biotechnology, agricultural
chemicals, plant-derived chemicals, pharmaceuticals or other compounds,
production of chemicals, pharmaceuticals or other compounds in plants, energy,
seeds, food, feed, food or feed processing, and nutrition (the “Field”). Such
services are referred to hereinafter as the “Consultancy Services.”

 

  2.2 Consultancy Services will be rendered at Ceres’ election at Ceres’
premises in Thousand Oaks or at any other location agreed to by the Parties.
Consultancy Services will be rendered on the dates or during the time periods as
may be agreed to by the Parties, provided that Consultant shall make himself
available for Consultancy Services at least one day per month, and that
Consultancy Services shall not exceed thirty-seven (37) days per year.

 

  2.3 Within the framework of the Consultancy Services, Consultant will comply
with specific requests from the Chief Executive Officer, Richard Hamilton, or
any person designated by him.

 

  2.4 During the term of this Agreement, Consultant will not render consultancy
or other services to any third party in the Field, nor enter into any agreement
with or perform any activity in the field for the benefit of any company or
other for-profit organization other than Ceres.

 

3. COMPENSATION

 

  3.1 As compensation for the Consultancy Services, Consultant will be granted
options to purchase Five Thousand (5,000) shares of common stock of Ceres,
subject to approval by the Board of Directors, on the terms set forth in the
Notice of Grant and related option plan documents. A four (4) year vesting
schedule will apply.

 

  3.2 Ceres will reimburse out-of-pocket expenses reasonably incurred by
Consultant in the performance of the Consultancy Services up to a maximum of
Twenty Thousand Dollars ($20,000) per year, provided that Consultant furnishes
to Ceres supporting receipts or other written substantiation of such expenses.



--------------------------------------------------------------------------------

4. OWNERSHIP. INTELLECTUAL PROPERTY RIGHTS. EXPLOITATION.

 

  4.1 Ceres will exclusively own any material, information, data, technology,
processes, procedures, formulas, software, or other findings or inventions
resulting from the performance of the Consultancy Services (hereinafter
“Results”). Ceres will have the exclusive rights to protect any of the Results
through patents or copyright, trade secret or any other intellectual property
protection, and any intellectual property rights arising therefrom will belong
exclusively to Ceres. In case Consultant makes or contributes to any invention
forming part of the Results, Consultant hereby assigns its rights in any such
invention to Ceres. Consultant shall render such assistance as may be required
for assigning any rights Consultant may have in such invention to Ceres or
Ceres’ designee and for protecting such invention and enforcing any patent or
other intellectual property rights on such invention, including, but not limited
to the signing of documents. Consultant or any inventor of Consultant will be
recognized in patent applications on an invention which is part of the Results
in accordance with the U.S. patent law.

 

  4.2 Consultant will promptly disclose to Ceres any Results which may be
eligible for patent, copyright, trade secret or other intellectual property
protection.

 

  4.3 After the expiration or termination of this Agreement, Ceres shall
compensate Consultant at a reasonable rate for time actually spent by Consultant
at Ceres’ request on assistance pursuant to Article 4.1.

 

  4.4 Ceres will have the exclusive right to use and commercialize any of the
Results.

 

5. CONFIDENTIALITY

 

  5.1 “Confidential Information” is any information which comes to Consultant’s
knowledge in connection with the Consultancy Services. Confidential Information
may be disclosed or provided in oral, written, electronic, graphic, photographic
or any other form, or may be observed by Consultant. By way of illustration, but
not limitation, Confidential Information includes Results (as defined in Article
4.1) business, development and research strategy, risk, analysis, intellectual
property and intellectual property strategy, inventions, ideas, know-how, trade
secrets, data, techniques, formulas, methods, processes, software programs,
marketing plans, market data, data concerning competitors’ strategies compiled
by Ceres, forecasts, financial information, customers, customers lists,
confidential information provided by third parties to Ceres and any other
information concerning Ceres or Ceres’ affiliates actual or anticipated
business.

 

  5.2

Consultant agrees, unless Consultant has received the express written consent of
Ceres to the contrary, which consent shall be limited to the particular instance
and restricted to such of the Confidential Information as may be expressly
designated

 

Page 2 of 7



--------------------------------------------------------------------------------

by Ceres, (i) to hold the Confidential Information in strict confidence and to
take all reasonable precautions to protect such Confidential Information
(including, without limitation, all precautions Consultant customarily employs
with respect to its confidential information), (ii) not to divulge any of the
Confidential Information or any information derived therefrom to any third
person, (iii) not to make any use whatsoever at any time of the Confidential
Information except for the purpose of the Consultancy Services, and (iv) not to
reverse engineer or disassemble any of the Confidential Information. The
obligations set forth in this Article 5.2 shall expire five (5) years after the
expiration or termination of this Agreement.

 

  5.3 Without granting any right of license, Ceres agrees that the obligations
in Section 5.2 shall not apply with respect to any information that Consultant
proves (i) is or through no improper action or inaction or breach by Consultant
of any provision of this Agreement or any other similar agreement to which
Consultant is a party, has been made generally available or known to the public,
or (ii) was already in the possession of Consultant prior to receipt from Ceres,
or (iii) was rightfully disclosed to Consultant by a third party (provided that
Consultant is in compliance with any restrictions imposed by the third party
with respect to such disclosure).

 

  5.4 In the event that Consultant is requested or required (by deposition,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Information, Consultant shall provide Ceres with prompt
written notice of any such request or requirement so that Ceres may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. If, in the absence of a protective order or other
remedy or the receipt of a waiver by Ceres, Consultant is nonetheless, in the
written opinion of Consultant’s counsel, legally compelled to disclose
Confidential Information to any tribunal or else stand liable for contempt or
suffer other censure or penalty, Consultant may, without liability hereunder,
disclose to such tribunal only that portion of the Confidential Information
which such counsel advises the Consultant is legally required to be disclosed;
provided, that Consultant exercises its best efforts to preserve the
confidentiality of the Confidential Information, including, without limitation,
by cooperating with Ceres to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information by such tribunal.

 

  5.5 Immediately upon (i) the expiration or termination of this Agreement, or
(ii) a request by Ceres at any time, Consultant will turn over to Ceres all
Confidential Information and all copies thereof, and will destroy all extracts,
studies, analyses, notes or other writings that contain or refer to information
contained in the Confidential Information. Notwithstanding the return or
destruction of the Confidential Information, Consultant will continue to be
bound by his obligations of confidentiality and other obligations hereunder.

 

Page 3 of 7



--------------------------------------------------------------------------------

  5.6 The Confidential Information including any material support containing
Confidential Information will remain the exclusive property of Ceres and
Consultant will not acquire any right, title, license or interest on or to the
Confidential Information, the supports containing Confidential Information, or
any patent covering Confidential Information.

 

6. REPRESENTATIONS AND WARRANTIES BY CONSULTANT.

 

  6.1 Consultant represents and warrants to Ceres that neither the execution and
delivery of this Agreement nor the carrying out of any of the Consultancy
Services or obligations of Consultant under this Agreement will in any respect
result in any violation of or be in conflict with any term or provision of any
agreement, document or instrument to which Consultant is a party or by which
Consultant is bound. Consultant agrees not to divulge to Ceres any information
which would violate any such agreement, document or instrument, nor to divulge
to Ceres any trade secrets of prior employers or contracting parties.

 

7. LIMITATION OF LIABILITY.

 

  7.1 Neither Party shall be liable for indirect, special, remote, incidental,
or consequential damages or loss of profit in connection with this Agreement or
its implementation.

 

8. STATUS OF CONSULTANT. TAXES.

 

  8.1 Consultant will perform the Consultancy Services as an independent
consultant. Consultant will not be deemed an employee of Ceres.

 

  8.2 Consultant will be responsible for the payment of any taxes, social
security contributions or other levies which may be applicable to Consultant’s
compensation received pursuant to this Agreement.

 

9. GENERAL CONDITIONS.

 

  9.1 Notices.

All notices and other communications provided for under this Agreement will be
in writing mailed by first-class, registered or certified mail, postage prepaid,
or delivered personally, by overnight delivery service or by facsimile followed
by a confirmation copy delivered by overnight delivery, and in each case will be
addressed to the Parties at the following addresses:

 

For Ceres:    Chief Executive Officer       Ceres, Inc.       1535 Rancho Conejo
Blvd       Thousand Oaks, CA 91320       Telephone:  (805) 376-6500      
Facsimile:    (805) 376-6549   

 

Page 4 of 7



--------------------------------------------------------------------------------

For Consultant:    Robert B. Goldberg, Ph.D.      

XXXX XXXXXXX XXXXX

     

XX XXXXXX, XX XXXXX

      Telephone:  (XXX) XXX-XXXX       Facsimile:   (XXX) XXX-XXXX   

Either Party may by like notice specify or change an address to which notices
and communications will thereafter be sent. Notices sent by facsimile will be
effective upon confirmation of receipt, notices sent by mail or overnight
deliver will be effective on receipt and notices given personally will be
effective when delivered.

 

  9.2 Entire Agreement.

This Agreement incorporates the entire agreement between Ceres and Consultant
relating to the Consultancy Services and supersedes all prior agreements and
understandings, whether written or oral, which respect to such subject matter.

 

  9.3 Amendments.

This Agreement, including its annexes, may only be amended by a written document
signed by duly authorized representatives of the Parties.

 

  9.4 Ambiguities.

In case of ambiguity between this Agreement and its annexes, the contents of the
agreement shall prevail.

 

  9.5 Number of copies.

This Agreement including its annexes is being made in two (2) copies, one for
each Party.

 

  9.6 Assignment. Subcontracts.

Ceres has concluded this Agreement with Consultant in view of Consultant’s
specific qualifications and Consultant shall not have the right to assign any of
its rights or obligations under this Agreement nor to sub-contract any part of
the Consultancy Services activities to any third party, except with the prior
written approval of Ceres. Ceres has the right to assign its rights and
obligations under this Agreement to an affiliate of Ceres.

 

Page 5 of 7



--------------------------------------------------------------------------------

  9.7 Ceres’ Premises

Consultant will abide with any rules and regulations relating to safety,
security and protection of Confidential Information which Ceres may bring to the
attention of Consultant when he is visiting Ceres’ premises.

 

  9.8 Equitable Remedies.

It is understood and agreed that money damages would not be a sufficient remedy
for any breach of this Agreement by Consultant and that Ceres is entitled to
equitable relief, including injunction and specific performance, as a remedy for
any such breach. Such remedies shall not be deemed to be the exclusive remedies
for a breach by Consultant of this Agreement but shall be in additions to all
other remedies available at law or equity to Ceres.

 

  9.9 Governing Law. Jurisdiction

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California without regard to the principles of
conflicts of law thereof. The Parties agree that any dispute regarding the
interpretation, performance or validity of, or otherwise arising out of, this
Agreement shall be subject to the exclusive jurisdiction of the California State
Courts having jurisdiction in Los Angeles County, California, or, in the event
of federal jurisdiction, the United States District Court for the Central
District of California, and each Party agrees to submit to the personal and
exclusive jurisdiction and venue of such courts and not to seek the transfer of
any action or proceeding out of such courts.

 

  9.10 Material Non-public Information

Consultant acknowledges that he is aware that Ceres is an issuer with securities
registered with the Securities and Exchange Commission, that Confidential
Information of Ceres may contain material non-public information, and that
disclosure of material non-public information regarding Ceres or trading in the
securities of Ceres while in the possession of such information could subject
Consultant to liability under certain securities laws. Consultant agrees not to
use Confidential Information of Ceres for any unlawful purpose.

 

10. DURATION

 

  10.1 This Agreement will enter into force on the date first written
hereinabove and will remain in full force and effect until the fourth
anniversary of the date first written hereinabove.

 

  10.2 Either Party will have the right to terminate this Agreement unilaterally
by registered letter addressed to the other Party in case the other Party has
committed a breach of any of its obligations under this Agreement and has failed
to remedy such breach within thirty (30) days from receipt of a registered
letter specifying the breach.

 

Page 6 of 7



--------------------------------------------------------------------------------

  10.3 The provisions of Articles 4, 5, 7.1, 9.8 and 9.9 will survive the
expiration or termination of this Agreement.

Made in two (2) copies.

 

Consultant

    Ceres, Inc.

/s/ Robert Goldberg

   

/s/ Richard Hamilton

Robert B. Goldberg, Ph.D.

    Richard Hamilton    

Chief Executive Officer

 

Page 7 of 7